Citation Nr: 0943305	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-15 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right foot disability.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a left foot disability.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right groin injury.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss of the right ear.

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for left sided carpal tunnel syndrome.

6.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for right sided carpal tunnel syndrome.

7.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for left shoulder pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the Veteran's claims of entitlement to 
service connection for the above stated conditions.  The 
Veteran received a videoconference hearing before the 
undersigned Veterans Law Judge in January 2009.

The issues of service connection for bilateral foot 
disabilities, a right groin injury, and a left shoulder 
injury are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a decision dated September 2003, the RO denied service 
connection for a right foot condition.

2.  The evidence received since the September 2003 RO 
decision does relate to an unestablished fact necessary to 
substantiate the claim of service connection for a right foot 
condition.

3.  In a decision dated September 2003, the RO denied service 
connection for a left foot condition.

4.  The evidence received since the September 2003 RO 
decision does relate to an unestablished fact necessary to 
substantiate the claim of service connection for a left foot 
condition.

5.  In a decision dated July 2002, the RO denied service 
connection for a right groin condition.

6.  The evidence received since the July 2002 RO decision 
does relate to an unestablished fact necessary to 
substantiate the claim of service connection for a right 
groin condition.

7.  In a decision dated August 1999, the RO denied service 
connection for right ear hearing loss.

8.  The evidence received since the August 1999 RO decision 
does relate to an unestablished fact necessary to 
substantiate the claim of service connection for right ear 
hearing loss.

9.  The preponderance of the evidence of record shows that 
the Veteran's current right ear hearing loss is related to 
service.

10.  In a decision dated September 2003, the RO denied 
service connection for left sided carpal tunnel syndrome.

11.  The evidence received since the September 2003 RO 
decision does relate to an unestablished fact necessary to 
substantiate the claim of service connection for left sided 
carpal tunnel syndrome.

12.  The preponderance of the evidence of record shows that 
the Veteran's current left sided carpal tunnel syndrome is 
not related to service.

13.  In a decision dated September 2003, the RO denied 
service connection for right sided carpal tunnel syndrome.

14.  The evidence received since the September 2003 RO 
decision does relate to an unestablished fact necessary to 
substantiate the claim of service connection for right sided 
carpal tunnel syndrome.

15.  The preponderance of the evidence of record shows that 
the Veteran's current right sided carpal tunnel syndrome is 
not related to service.

16.  In a decision dated September 2003, the RO denied 
service connection for a left shoulder disability.

17.  The evidence received since the September 2003 RO 
decision does relate to an unestablished fact necessary to 
substantiate the claim of service connection for a left 
shoulder disability.


CONCLUSIONS OF LAW

1.  The September 2003 decision of the RO, which denied 
service connection for a right foot disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2009).  

2.  The evidence received since the September 2003 RO 
decision, which denied service connection for a right foot 
disability, is new and material and the claim for service 
connection for a right foot disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). 

3.  The September 2003 decision of the RO, which denied 
service connection for a left foot disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2009).  

4.  The evidence received since the September 2003 RO 
decision, which denied service connection for a left foot 
disability, is new and material and the claim for service 
connection for a left foot disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). 

5.  The July 2002 decision of the RO, which denied service 
connection for a right groin disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2009).  

6.  The evidence received since the July 2002 RO decision, 
which denied service connection for a right groin disability, 
is new and material and the claim for service connection for 
a right groin disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009). 

7.  The August 1999 decision of the RO, which denied service 
connection for hearing loss, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2009).  

8.  The evidence received since the August 1999 RO decision, 
which denied service connection for hearing loss, is new and 
material and the claim for service connection for hearing 
loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009). 

9.  Resolving all doubt in the Veteran's favor, his right ear 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).

10.  The September 2003 decision of the RO, which denied 
service connection for a left sided carpal tunnel syndrome, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 
20.302, 20.1103 (2009).  

11.  The evidence received since the September 2003 RO 
decision, which denied service connection for left sided 
carpal tunnel syndrome, is new and material and the claim for 
service connection for left sided carpal tunnel syndrome is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009). 

12.  Left sided carpal tunnel syndrome was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

13.  The September 2003 decision of the RO, which denied 
service connection for a right sided carpal tunnel syndrome, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 
20.302, 20.1103 (2009).  

14.  The evidence received since the September 2003 RO 
decision, which denied service connection for right sided 
carpal tunnel syndrome, is new and material and the claim for 
service connection for right sided carpal tunnel syndrome is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009). 

15.  Right sided carpal tunnel syndrome was not incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

16.  The September 2003 decision of the RO, which denied 
service connection for a left shoulder disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2009).  

17.  The evidence received since the September 2003 RO 
decision, which denied service connection for a left shoulder 
disability, is new and material and the claim for service 
connection for left shoulder disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the Veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the Veteran as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in February 2007 and April 2007.  These 
letters informed the Veteran of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and of what evidence the Veteran should provide.  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the Veteran for the Board to proceed 
to finally decide this appeal.  The Veteran was also 
specifically informed of the law as it pertains to disability 
evaluations and effective dates by the April 2007 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits, such as 
obtaining medical records.  Consequently, and particularly in 
light of the fact that all these claims are being reopened, 
and most are bring remanded, the Board finds that the duty to 
notify and assist has been satisfied, as to the issues being 
finally decided on this appeal.

Entitlement to service connection for right ear hearing loss 
was previously finally denied by an August 1999 RO decision.  
The Veteran's claim was denied at that time because, while 
the Veteran was found to have left ear hearing loss related 
to service, the Veteran's right ear was not found to have a 
measurable level of hearing loss sufficient to constitute a 
disability.

Entitlement to service connection for a right groin injury 
was previously finally denied by a July 2002 RO decision.  
The Veteran's claim was denied at that time because, while 
there was evidence of an acute groin injury in service, there 
was no evidence that the Veteran had any current chronic 
groin residuals related to that in service groin injury.

The Veteran's claims of entitlement to service connection for 
right and left foot disabilities were last finally denied by 
a September 2003 RO decision.  These claims were denied 
because, while there was evidence of bilateral foot arch 
pain, there was no evidence relating this to service, and no 
evidence of any chronic foot disability.

The Veteran's claims of entitlement to service connection for 
right and left carpal tunnel syndrome were last finally 
denied by a September 2003 RO decision.  These claims were 
denied at that time because, while there was evidence in the 
record that the Veteran had been diagnosed with carpal tunnel 
syndrome, no evidence had been presented linking this 
disability to service.

The Veteran's claim of entitlement to service connection for 
a left shoulder disability was previously finally denied by a 
September 2003 RO decision.  The claim was denied because, 
while there was evidence in the record showing a left 
shoulder disability, and while an opinion was of record which 
indicated that the Veteran's left shoulder pain could relate 
to service, it was found that the preponderance of the 
evidence of record was against a finding that the Veteran's 
left shoulder disability was related to service.

As the Veteran did not perfect an appeal of these decisions, 
they are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104, 20.302, 20.1103 (2008).  

Since these decisions are final, the Veteran's current claims 
of service connection may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen a claim of entitlement to service connection for 
right ear hearing loss.  As noted above, this claim was 
previously denied because there was no evidence of record 
showing that the Veteran had a level of hearing loss 
sufficient to constitute a disability.  However, the Veteran 
received a VA audio examination in February 2007 which 
clearly showed a level of hearing loss in the right ear 
sufficient to be considered a disability.  As such, this 
evidence is both new and material, and the Veteran's claim 
for service connection for right ear hearing loss is 
reopened, and will be discussed on a direct basis below.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the claims of entitlement to service connection for 
a right and left foot disability.  In this regard, these 
claims were previously denied because, while the Veteran 
complained of foot pain, there was no evidence of any chronic 
right foot disability.  Most recently, however, the Veteran's 
right foot has been shown on X-ray to have a hallux valgus 
deformity of the great toe, and the Veteran is now arguing 
that this disability is related to service.  Further, an 
August 2008 report of private treatment noted that the 
Veteran had equinius of the Achilles bilaterally due to the 
Veteran's wearing military boots all the time.  As the 
Veteran was previously denied service connection for a right 
and left foot disability because there was no evidence that 
he had any chronic right or left foot disability, and as the 
evidence now shows the existence of a chronic right hallux 
valgus deformity, and bilateral plantar fasciitis, the Board 
finds this evidence both new and material.  Therefore the 
claims of entitlement to service connection for a right and 
left foot disability are reopened, and will be discussed in 
detail below.

The Board also finds that new and material evidence has been 
submitted sufficient to reopen a claim of entitlement to 
service connection for a left shoulder disability.  In this 
regard, recently received at the Board was a statement from 
the Veteran's physician, dated January 2007, which indicates 
that, in his opinion, the Veteran's left shoulder pain could 
have begun after the Veteran sustained a fall in service in 
September 1983.  As this evidence directly addresses the 
etiology of the Veteran's left shoulder disability, the Board 
finds it to be both new and material.  As such, the Veteran's 
claim for service connection for a left shoulder disability 
is reopened, and will be discussed on a direct basis below.

The Board also finds that new and material evidence has been 
submitted sufficient to reopen a claim of entitlement to 
service connection for a right groin injury.  As noted above, 
this claim was previously denied because, while there was 
evidence in the record of a groin injury in service, there 
was no evidence presented linking that injury to any current 
chronic groin problem.  Recently, the Board received a 
statement from the Veteran's physician, dated January 2007, 
which indicates that, in his opinion, the Veteran's current 
ultrasound findings of a moderate hydrocele on the left and a 
minimal hydrocele on the right could have been in existence 
at the time of his injury in service, and would be consistent 
with the Veteran's report of episodic swelling.  As this 
evidence purports to link the Veteran's current groin 
condition to service, the Board also finds this evidence new 
and material, such that the Veteran's claim for service 
connection for a right groin injury will be reopened and 
discussed on a direct basis below.

Finally, taking into account all relevant evidence, the Board 
finds that new and material evidence has been submitted 
sufficient to reopen the Veteran's claims of entitlement to 
service connection for right and left carpal tunnel syndrome.  
In this regard, the Board finds probative a statement from 
the Veteran's physician, dated January 2007, who indicates 
that he thinks it is likely that the Veteran developed 
chronic tendonitis as early as 1994, while he was still in 
service.  As this evidence goes directly to the etiology of 
the Veteran's bilateral carpal tunnel syndrome, the Board 
finds it both new and material.  Therefore, the claims for 
right and left carpal tunnel syndromes are reopened, and 
discussed in detail below.


Service connection claims.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as arthritis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board has considered whether presumptive service 
connection for such chronic diseases is warranted.  However, 
the record fails to show that the Veteran manifested any of 
these claimed disabilities to a degree of 10 percent within 
the one year following his service discharge.  As such, 
presumptive service connection is not warranted for any of 
these disabilities.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

However, taking into account all relevant evidence, the Board 
finds that service connection is warranted for right ear 
hearing loss.  In this regard, the Board notes that the 
Veteran is already service connected for hearing loss of the 
left ear, and tinnitus, therefore, the Board can presume that 
the Veteran had acoustic trauma in service.  The Veteran was 
previously denied service connection for hearing loss in the 
right ear only because he was not found to have a level of 
hearing loss sufficient to be considered a disability for VA 
purposes.  Based on the results of a February 2007 VA 
examination, the Veteran now meets the criteria for a hearing 
loss disability in the right ear.  As such, and as the 
Veteran was exposed to acoustic trauma in service, the Board 
finds that the evidence is at least in equipoise as to the 
question of whether the Veteran's right ear hearing loss is 
related to service.  As such, the Board finds that service 
connection is warranted for right ear hearing loss.

However, taking into account all relevant evidence, the Board 
finds that service connection is not warranted for either 
right or left sided carpal tunnel syndrome.  In this regard, 
the Board finds that the preponderance of the evidence of 
record indicates that these disabilities are not related to 
service.  Initially, the Board points out that, while the 
Veteran now states that he had numbness in his hands while he 
was on active duty, the Veteran's service medical records 
show no complaints of, or treatment for, numbness of the 
hands.  The first time the Veteran was diagnosed with carpal 
tunnel syndrome was in December 2002, over 4 years after the 
Veteran's separation from service.  The only evidence of 
record relating these disabilities to service is a January 
2007 letter from a physician who indicates that the Veteran's 
reported symptoms of bilateral upper extremity paresthesias 
in 1994 likely represented early evidence of a developing 
chronic tendonitis and subsequent carpal tunnel syndrome.  
However, in forming this opinion, the examiner conceded that 
there was no medical evidence of record documenting this 
reported history of bilateral upper extremity paresthesias.  
Therefore, while the Board notes this opinion, the Board 
finds it of very limited value since it was based on the 
presumed existence of medical records which do not exist.

Therefore, taking into account the fact that the Veteran 
never had carpal tunnel symptoms in service, that he was not 
diagnosed with carpal tunnel until over 4 years after his 
separation from service, and all evidence of record, the 
Board finds that the preponderance of the evidence of record 
is against a finding that the Veteran's bilateral carpal 
tunnel syndrome is related to service.  As the preponderance 
of the evidence is against these claim, the benefit-of-the-
doubt doctrine does not apply, and the Veteran's claims of 
entitlement to service connection for right and left carpal 
tunnel syndrome must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

New and material evidence having been submitted, the 
Veteran's application to reopen a claim of entitlement to 
service connection for a right foot disability is granted.

New and material evidence having been submitted, the 
Veteran's application to reopen a claim of entitlement to 
service connection for a left foot disability is granted.

New and material evidence having been submitted, the 
Veteran's application to reopen a claim of entitlement to 
service connection for a right groin injury is granted.

New and material evidence having been submitted, the 
Veteran's application to reopen a claim of entitlement to 
service connection for right ear hearing loss is granted; 
service connection for right ear hearing loss is granted.

New and material evidence having been submitted, the 
Veteran's application to reopen a claim of entitlement to 
service connection for left sided carpal tunnel syndrome is 
granted; service connection for left sided carpal tunnel 
syndrome is denied.

New and material evidence having been submitted, the 
Veteran's application to reopen a claim of entitlement to 
service connection for right sided carpal tunnel syndrome is 
granted; service connection for right sided carpal tunnel 
syndrome is denied.

New and material evidence having been submitted, the 
Veteran's application to reopen a claim of entitlement to 
service connection for a left shoulder injury is granted.



REMAND

As to the Veteran's claims of entitlement to service 
connection for right and left foot disabilities, the Board 
again notes an August 2008 private medical record from a 
podiatrist, who indicates that the Veteran's bilateral 
equinus of the Achilles bilaterally was due to the Veteran 
wearing military boots.  As there is now evidence of record 
relating the Veteran's current foot disabilities to service, 
the Board is of the opinion that the Veteran should be 
provided with a VA examination in order to determine the 
etiology of any currently diagnosed foot disability.

As to the Veteran's claim of service connection for a right 
groin injury, the Board notes that the Veteran had a 
documented groin injury in service, and currently has a groin 
injury.  Further, the January 2007 letter from a physician 
indicates that the Veteran's current groin injury could be 
related to his in service groin injury.  As such, the Board 
finds that the Veteran should be provided with a VA 
examination for his right groin in order to determine the 
etiology of his current right groin disability.

As to the Veteran's claim of entitlement to service 
connection for a left shoulder injury, the Veteran's service 
medical records do show that he was seen in service in 
September 1983 with bicipital tendonitis.  The Veteran has a 
current diagnosis of rotator cuff tendinopathy and 
acromioclavicular joint osteoarthropathy.  Further, a January 
2007 letter from a physician indicated that he felt the 
Veteran's left shoulder osteoarthropathy could have come from 
a fall in September 1983 in service.  As there is evidence of 
a shoulder injury in service, and as the Veteran has a 
current left shoulder injury, and as there is evidence that 
this may be related to service, the Board finds that the 
Veteran should also be provided with a VA examination for his 
left shoulder, in order to determine the etiology of any 
current left shoulder disability.

Accordingly, this case is REMANDED to the AMC for the 
following action:

1.  The AMC should contact the Veteran and 
have him provide the names and addresses 
of all health care providers who have 
recently treated him for right and left 
foot disabilities, a right groin injury, 
and a left shoulder disability.  After any 
required releases have been obtained, 
please associate all identified relevant 
records with the Veteran's claims file.

2.  After the above development has been 
completed, and the relevant records 
associated with the Veteran's claim file, 
the Veteran should be provided with a VA 
medical examination to determine the 
etiology of any currently diagnosed right 
and left foot disabilities, a right groin 
injury, and a left shoulder disability.  
All necessary testing should be 
undertaken.  The examiner should review 
the Veteran's claims file, and indicate 
such review in his examination report.  
After a thorough review of the Veteran's 
claims file and a thorough examination of 
the Veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not(i.e., is there at least a 50 
percent probability) that the Veteran has 
either a right foot disability, a left 
foot disability, a right groin injury, or 
a left shoulder disability, related to 
service.  All findings, and the reasons 
and bases therefore, should be set forth 
in detail.  

3.  Following the above, the AMC should 
readjudicate the Veteran's claims of 
entitlement to service connection for 
right and left foot disabilities, a right 
groin injury, and a left shoulder 
disability.  In the event that any benefit 
sought is not granted, the appellant and 
her representative should be provided with 
a supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
cooperate by reporting for the examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2008).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


